UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6100



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


TROY V. CLEVELAND,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:93-cr-00402-CMH-3)


Submitted:   June 5, 2008                 Decided:     June 13, 2008


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy V. Cleveland, Appellant Pro Se. Laura P. Tayman, Assistant
United States Attorney, Norfolk, Virginia, James L. Trump, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Troy Cleveland seeks to appeal the district court’s order

denying relief on his motion filed under Fed. R. Civ. P. 60(b)(6).

Because Cleveland’s motion did not directly attack his conviction

or sentence, but rather asserted a defect in the collateral review

process itself, it constituted a true Rule 60(b) motion under

United States v. Winestock, 340 F.3d 200, 207 (4th Cir. 2003).*                To

appeal an order denying a Rule 60(b) motion in a habeas action,

Cleveland     must    establish     entitlement       to   a   certificate    of

appealability.       See Reid v. Angelone, 369 F.3d 363, 368 (4th Cir.

2004).

            A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this standard by

demonstrating    that     reasonable     jurists      would    find    that   his

constitutional       claims   are   debatable   and    that    any    dispositive

procedural rulings by the district court are also debatable or



     *
      Cleveland claims there existed a defect in the collateral
review process with respect to the finding that his 28 U.S.C.
§ 2255 (2000) motion was untimely.      We previously upheld the
district court’s untimeliness finding, denying a certificate of
appealability and dismissing Cleveland’s appeal from the denial of
his § 2255 motion. See United States v. Cleveland, 13 F. App’x 71
(4th Cir. 2001) (unpublished).      Further relitigation of the
untimeliness issue is therefore foreclosed under the law of the
case doctrine. See United States v. Bell, 5 F.3d 64, 66 (4th Cir.
1993) (stating the doctrine “compels compliance on remand with the
dictates of a superior court and forecloses relitigation of issues
expressly or impliedly decided by the appellate court”).

                                     - 2 -
wrong.   See Miller-El v. Cockrell, 537 U.S. 322 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th Cir. 2001).

          We have independently reviewed the record and conclude

that Cleveland has not made the requisite showing for a certificate

of   appealability.    Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            DISMISSED




                              - 3 -